IN THE UNITED STATES COURT OF APPEALS
                                 FOR THE FIFTH CIRCUIT



                                           No. 99-40639
                                         Summary Calendar


UNITED STATES OF AMERICA,

                                                                                  Plaintiff-Appellee,

versus

GUILLERMO GALICIA-PALOMO,

                                                                               Defendant-Appellant.
                          _______________________________________

                            Appeal from the United States District Court
                                for the Southern District of Texas
                                   USDC No. B-98-CR-646-01
                          _______________________________________

                                         November 18, 1999

Before HIGGINBOTHAM, DeMOSS and STEWART, Circuit Judges.

PER CURIAM:*

         The Federal Public Defender appointed to represent Guillermo Galicia-Palomo has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967). Galicia has filed no response to this brief.

Our independent review of the brief and the record discloses no nonfrivolous issue for appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.




         *
         Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.